UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
KAREN ROCHESTER, as Administratrix of
the Estate of COLLIN T. ROCHESTER,
Deceased,

                          Plaintiff,                         MEMORANDUM AND ORDER
                                                               10-CV-6017 (PKC) (SLT)
                 - against-

COUNTY OF NASSAU, MARIO
MASTROPIERRO, CHRISTOPHER M.
McCARTHY, individually and in their
official capacities, and JOHN DOE Nos. 1-
10,

                           Defendants.
---------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Plaintiff Karen Rochester brings this action against Defendants Officer Mario Mastropierro

and Officer Christopher McCarthy of the Nassau County Police Department (“NCPD”), John Doe

Nos. 1-10, and the County of Nassau (the “County”) (collectively, “Defendants”), alleging

violations of 42 U.S.C. § 1983 and New York state law in connection with the death of Collin

Rochester (“Rochester”), Plaintiff’s son. Before the Court are Defendants’ motions for summary

judgment. For the reasons stated below, Defendants’ motions are granted as to Plaintiff’s federal

law claims and as to all claims against the John Doe Defendants; these claims are all dismissed

with prejudice. The Court declines to exercise supplemental jurisdiction over Plaintiff’s state law

claims and dismisses them without prejudice to bring in state court.




                                                         1
                                         BACKGROUND

I.     Relevant Facts1

       On October 9, 2009, Defendants Officer Mastropierro and Officer McCarthy were assigned

to the NCPD’s Bureau of Special Operations, the County’s tactical team and anti-crime patrol.

(Mastropierro’s 56.1 Statement (“Mastropierro 56.1”), Dkt. 158, at ¶¶ 2–3, 10, 12.) That night,

they were patrolling together in an unmarked, black, GMC Denali (the “Unmarked SUV”), which

was equipped with police lights and sirens. (Id. at ¶¶ 15–16.) According to Defendants, shortly

after midnight, the officers saw, from five to ten car lengths away, a motorcycle being operated by

an unknown individual—later identified as Rochester—without its headlights, parking lights, or

tail lights on. (Id. at ¶¶ 17–20.) Because operating a motorcycle without lights at night is a

violation of New York Vehicle and Traffic Law § 381, the officers decided to effectuate a vehicle

and traffic stop. (Id. at ¶¶ 24–25; but see Plaintiff’s Response to Defendant Mastropierro’s 56.1

Statement (“Pl.’s Resp. to Mastropierro 56.1”), Dkt. 163, at ¶ 25.)2

       The officers moved to drive behind the motorcycle, although it is disputed whether they

sped up to do so and how far they were from the motorcycle. (Pl.’s Resp. to Mastropierro 56.1, at

¶ 21.) It is also disputed whether the officers turned on their emergency lights and sirens to indicate

that Rochester should pull over. (Id. at ¶¶ 28–31.) The motorcycle then turned a corner onto




       1
        Unless otherwise noted, a standalone citation to a party’s 56.1 Statement denotes that this
Court has deemed the underlying factual allegation undisputed. Any citations to a party’s 56.1
Statement incorporates by reference the documents cited therein. Where relevant, however, the
Court may cite directly to the underlying document.
       2
           Plaintiff disputes “that the officers decided to effectuate a vehicle and traffic stop”
because “[b]oth eyewitnesses DaSilva and Resende saw the Unmarked SUV without emergency
lights activated at the time of the crash.” (Pl.’s Resp. to Mastropierro 56.1, at ¶ 25; see also
(Plaintiff’s Brief (“Pl.’s Br.”), Dkt. 161, at 25 (arguing that by not using lights and sirens,
Defendant Officers were not conducting a traffic stop).)
                                                  2
another street and increased its speed.       (Id. at ¶ 30.)   It is disputed whether the officers

correspondingly increased their speed and whether the motorcycle left the officers’ sight when it

turned the corner. (Id. at ¶¶ 31–32, 34–37.) Soon after turning the corner, the motorcycle crashed

into a civilian car. (Mastropierro 56.1, at ¶ 40.) It is disputed whether the officers witnessed the

crash. (Pl.’s Resp. to Mastropierro 56.1, at ¶¶ 37–38.) According to Plaintiff, the alleged pursuit

occurred over a distance of approximately 2,000 feet. (Pl.’s Br., at 1.) Officers Mastropierro and

McCarthy claim that while Rochester was being transported to the hospital, the officers found a

handgun on his person. (Mastropierro 56.1, at ¶¶ 63–64.) On October 16, 2009, Rochester died

as a result of the injuries he sustained in the crash. (Mastropierro 56.1, at ¶ 95.)

II.    Procedural History

       Plaintiff filed the instant action on December 29, 2010. (Dkt. 1.) On May 30, 2012, Judge

Sterling Johnson, Jr., the then-presiding judge, denied Defendants’ motion to dismiss. (Dkt. 22.)

The case was transferred to this Court on April 19, 2013. (4/19/13 docket entry.) At a pre-motion

conference on February 14, 2017, Plaintiff withdrew her claims for assault, false imprisonment,

and intentional infliction of emotional distress, as well as her claims arising under the New York

Constitution. (2/14/17 minute entry.) Defendants’ motions for summary judgment as to Plaintiff’s

remaining claims were fully briefed on July 31, 2018. (Dkts. 150, 151, 155.)

                                       LEGAL STANDARD

       Summary judgment is appropriate where the submissions of the parties, taken together,

“show[] that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251–52 (1986) (summary judgment inquiry is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must



                                                  3
prevail as a matter of law”). A dispute of fact is “genuine” if “the [record] evidence is such that a

reasonable jury could return a verdict for the non-moving party.” Anderson, 477 U.S. at 248.

       The initial burden of “establishing the absence of any genuine issue of material fact” rests

with the moving party. Zalaski v. City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir.

2010). Once this burden is met, however, the burden shifts to the non-moving party to put forward

some evidence establishing the existence of a question of fact that must be resolved at trial. Spinelli

v. City of N.Y., 579 F.3d 160, 166–67 (2d Cir. 2009); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322–23 (1986). A mere “scintilla of evidence” in support of the nonmoving party is

insufficient; “there must be evidence on which the jury could reasonably find for the [non-

movant].” Hayut v. State Univ. of N.Y., 352 F.3d 733, 743 (2d Cir. 2003) (quotation omitted;

alteration in original). In other words, “[t]he nonmoving party must come forward with specific

facts showing that there is a genuine issue for trial.” Caldarola v. Calabrese, 298 F.3d 156, 160

(2d Cir. 2002) (quotation omitted). In determining whether a genuine issue of fact exists, the Court

must resolve all ambiguities and draw all reasonable inferences against the moving party. Major

League Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir. 2008). The Court also

construes any disputed facts in the light most favorable to the non-moving party. See Adickes v.

S.H. Kress & Co., 398 U.S. 144, 157–59 (1970). However, “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment.” Anderson, 477 U.S. at 247–48.

                                           DISCUSSION

       Defendants move for summary judgment as to Plaintiff’s remaining claims asserting:

(1) violations of the Fourteenth Amendment pursuant to 42 U.S.C. § 1983 (“§ 1983”) (against all

Defendants); (2) violations of the Fourth and Eighth Amendments pursuant to § 1983 (against all



                                                  4
Defendants); (3) wrongful death under New York state law (against all Defendants); (4)

negligence, gross negligence, and recklessness under New York state law (against Mastropierro

and McCarthy); and (5) negligent hiring, training, and supervision under New York state law

(against the County).3

I.     Claims Against John Doe Defendants

       As an initial matter, the Court sua sponte dismisses all federal claims against the John Doe

Defendants as time-barred. Claims brought pursuant to § 1983 are subject to a three-year statute

of limitations. See Pearl v. City of Long Beach, 296 F.3d 76, 79 (2d Cir. 2002) (citing N.Y.

C.P.L.R § 214(5)) (because Section 1983 does not contain a specific statute of limitations, courts

apply the statute of limitations for personal injury actions under state law, which in New York is

three years); Veal v. Geraci, 23 F.3d 722, 724 (2d Cir. 1994) (noting three-year statute of

limitations for due process claim under § 1983). Although a defendant can initially be named as

a John Doe defendant, failure to fully name that defendant within the applicable statute of

limitations period requires dismissal of the claim. Tapia–Ortiz v. Doe, 171 F.3d 150, 151–52 (2d

Cir.1999) (stating that “[i]t is familiar law that ‘John Doe’ pleadings cannot be used to circumvent

statutes of limitations because replacing a ‘John Doe’ with a named party in effect constitutes a

change in the party sued”); see also Maitland v. City of N.Y., No. 13-CV-2256 (NGG) (CLP), 2014

WL 1427857, at *5 (E.D.N.Y. Apr. 14, 2014) (citing Tapia-Ortiz v. Doe, 171 F.3d 150, 151–52




       3
         Plaintiff also references the Fifth Amendment in her Complaint. (Complaint, Dkt. 1, at
¶¶ 1, 52.) However, as the due process protections of the Fifth Amendment apply only to the
United States and not the States, the Court will analyze the Plaintiff’s due process arguments under
the Fourteenth Amendment. See Dusenbery v. United States, 534 U.S. 161, 167 (2002) (noting
that due process claims against the States arise under the Fourteenth Amendment).


                                                 5
(2d Cir. 1999)).4 Here, none of the John Doe 1-10 Defendants were fully named within the three-

year statute of limitations.5 Accordingly, all federal claims against the John Doe Defendants are

dismissed with prejudice.

II.    Fourteenth Amendment Substantive Due Process Claim

       Plaintiff alleges that Defendants Mastropierro and McCarthy violated Rochester’s

Fourteenth Amendment substantive due process rights when they “pursu[ed] him to his death in

an Unmarked SUV with no emergency lights.” (Pl.’s Br., at 15.) Even construing the facts in the

light most favorable to Plaintiff, Plaintiff’s substantive due process claim fails as a matter of law.

       To establish a substantive due process claim, a plaintiff must show (1) a deprivation (2) of

life, liberty, or property. Mathews v. Eldridge, 424 U.S. 319, 334 (1976). A “deprivation” based

on executive action occurs when such action was “so egregious, so outrageous, that it may fairly

be said to shock the contemporary conscience.” Cty. of Sacramento v. Lewis, 523 U.S. 833, 847

n.8 (1998); see id. at 849 (“[L]iability for negligently inflicted harm is categorically beneath the

threshold of constitutional due process.”). In Lewis, the Supreme Court held that “high-speed

chases with no intent to harm suspects physically or to worsen their legal plight do not give rise to

liability under the Fourteenth Amendment, redressible by an action under § 1983.” Id. at 854. In

so holding, the Court observed that, “[j]ust as a purpose to cause harm is needed for Eighth




       4
         While a claim can survive a time bar pursuant to Fed. R. Civ. P. 15(c) or N.Y. C.P.L.R.
§ 1024, if it relates back to the original, timely filed complaint, see, e.g., Hogan v. Fischer, 738
F.3d 509, 517–18 (2d Cir. 2013), here the relation-back doctrine has no application, since the John
Doe Defendants were never fully named.
       5
          “A cause of action generally accrues when the plaintiff knows or has reason to know of
the injury that is the basis of the action.” M.D. v. Southington Bd. of Educ., 334 F.3d 217, 221 (2d
Cir. 2003) (internal quotations and citation omitted). The relevant events described in Plaintiff’s
Complaint all occurred between October 9, 2009 and October 16, 2009. (Complaint, at ¶¶ 10, 28–
42.) Therefore, Plaintiff’s deadline to name the John Doe Defendants was October 2012.
                                                  6
Amendment liability in a riot case, so it ought to be needed for due process liability in a pursuit

case.” Id.; see also Salamacha v. Lynch, No. 98-7204, 1998 WL 743905, at *2 (2d Cir. Sept. 25,

1998) (summary order) (“[T]he Supreme Court decided [in Lewis], specifically in the context of

high-speed police pursuit cases, that plaintiffs must meet [a] higher standard, establishing conduct

that ‘shocks the conscience’ of the court.”).6

       Here, there is no genuine dispute that Rochester was driving his motorcycle without its

lights on, in violation of New York Vehicle and Traffic Law § 318, and that Defendants were

engaged in a legitimate traffic stop when the accident occurred. Lewis, 523 U.S. at 836 (“[O]nly

a purpose to cause harm unrelated to the legitimate object of arrest will satisfy the element of

arbitrary conduct shocking to the conscience. . . .”); Harrison v. City of Corning, No. 15-CV-6716

(CJS), 2016 WL 5871369, at *5 (W.D.N.Y. Oct. 7, 2016) (“‘[E]ven a minor traffic stop, and

pursuit of a fleeing suspect after an unexplained flight from that stop, is a legitimate government

interest[;]’ however, a pursuing officer may violate the substantive due process clause if he injures



       6
          In her sur-reply, Plaintiff states that the Second Circuit’s recent decision in Edrei v.
Maguire stands for the principle that the Court must “analyze the officer’s actions from an
objective viewpoint and need not inquire into the officer’s subjective motivations to find an intent
to harm.” (Plaintiff’s Sur-Reply (“Pl.’s Sur-Reply”), Dkt. 172, at 1 (citing Edrei v. Maguire, 892
F.3d 525 (2d Cir. 2018)).) However, this misstates the Second Circuit’s holding. In Edrei, the
panel held that the Supreme Court’s decision in Kingsley v. Hendrickson, 135 S. Ct. 2466, 2475
(2015), “provides the appropriate [objective intent] standard for all excessive force claims brought
under the Fourteenth Amendment.” Edrei, 892 F.3d at 537 (emphasis added). There is no
indication that this holding applies to a Fourteenth Amendment substantive due process claim. In
fact, in Kingsley, the Supreme Court made it clear that the subjective intent standard articulated in
Lewis “referred to the defendant’s intent to commit the acts in question, not to whether the force
intentionally used was ‘excessive.’” Kingsley, 135 S. Ct. at 2475 (emphasis in original). As there
is no excessive force claim in this case, the Court will apply the subjective intent standard.

        The Court also rejects Plaintiff’s claim that she can prevail on her due process claim by
demonstrating “the intermediate level of fault of recklessness or deliberate indifference.” (Pl.’s
Br., at 16 (citing Kingsley, 135 S Ct. at 2472).) Again, Plaintiff’s reliance on Kingsley is
unavailing, as the recklessness standard was raised in the context of an excessive force claim, not
a substantive due process claim.
                                                 7
the suspect with ‘some intent to harm that goes beyond the traffic stop.’”) (quoting Steen v. Myers,

486 F.3d 1017, 1023–24 (7th Cir. 2007)).          In her 56.1 Statement, Plaintiff concedes that

“Defendant Officers turned . . . to ‘get behind’ Rochester because, and only because, his

motorcycle did not have its lights on.” (Pl.’s Resp. to Mastropierro 56.1, at ¶ 189.)7

       These concessions aside, Plaintiff has also presented no evidence to support a claim that

the motorcycle’s lights were on. Instead, she argues that a jury could still so conclude because:

       (i) Mastropierro conceded that motorcycles usually prevent the rider from turning
       the lights off, (ii) the Defendant Officers were able to see the motorcycle from a far
       distance, and (iii) by not activating their lights and sirens, a jury could disregard the
       Defendant Officer’s testimony and conclude that the motorcycle lights were
       illuminated and that is why the Defendant Office[s] did not effectuate a vehicle stop
       using emergency lights, and (iv) the suspicious appearance of the gun provides
       further evidence from which the jury could conclude that the motorcycle lights were
       on, which is why the Defendant Officers needed to fabricate a weapon’s possession
       charge against Rochester.

(Pl.’s Br., at 19 (citations omitted).) With respect to Plaintiff’s first argument, while Mastropierro

did testify at his deposition that some motorcycles can prevent the rider from turning the lights off,

Plaintiff has presented no evidence that Rochester’s motorcycle was such a motorcycle.

(Defendant Mastropierro Reply Brief, Dkt. 170, at 3.) With respect to Plaintiff’s second argument,

Plaintiff submitted no evidence regarding the officers’ ability (or lack thereof) to see Rochester

from five to ten car lengths away. The remainder of Plaintiff’s arguments are merely conclusory

and speculative, with no factual support in the record. A party opposing summary judgment “must

support vague accusation[s] and surmise with concrete particulars.” Applegate v. Top Assocs.,

Inc., 425 F.2d 92, 96 (2d Cir. 1970). Plaintiff “cannot escape summary judgment merely by

vaguely asserting the existence of some unspecified disputed material fact, or defeat the motion



       7
         The Court also notes that while Plaintiff devotes a portion of her opposition brief to the
issue of whether the motorcycle’s lights were on or off, (Pl.’s Br., at 18–19), she does not re-raise
this argument in her Sur-Reply.
                                                  8
through mere speculation or conjecture.” Western World Insurance Co. v. Stack Oil, Inc., 922

F.2d 118, 121 (2d Cir.1990) (internal citations and quotations omitted); see also Delaware &

Hudson Ry. Co. v. Consol. Rail Corp., 902 F.2d 174, 178 (2d Cir. 1990) (“There must be more

than a scintilla of evidence, and more than some metaphysical doubt as to the material facts.”)

(citations and internal quotations omitted).

       Additionally, Plaintiff has put forth no evidence that Defendant Officers had an “intent to

harm [Rochester] physically or to worsen [his] legal plight.” Lewis, 523 U.S. at 854. Plaintiff’s

sole argument is that Defendant Officers’ alleged failure to use police lights and sirens “with no

sign of police authority displayed” constituted an intent to harm and creates a triable inference that

“the pursuit . . . was undertaken for no other purpose than to injure or seriously threaten Rochester

with physical injury.” (Pl.’s Br., at 25.) Plaintiff’s brief is utterly devoid of case law to support

the proposition that pursuing a suspect without lights and sirens constitutes an “intent to harm,”

and, as discussed below, that proposition is contradicted by the weight of the case law.

       Plaintiff’s reliance on the Fifth Circuit’s decision in Checki v. Webb, 785 F.2d 534 (5th

Cir. 1986)—the only case cited in support of her argument—is misplaced. In Checki, the plaintiff

alleged that the defendants, without probable cause, pursued him in an unmarked police car for

twenty miles, causing both cars to “accelerat[e] to speeds in excess of 100 M.P.H.,” and then

physically assaulted him. Id. at 535. The Fifth Circuit reversed and remanded the district court’s

dismissal on venue grounds and stated, inter alia, that

       [f]actual development in this case could lead to a jury question whether [the
       defendants’] car-chasing actions were inspired by malice rather than merely
       careless or unwise excess of zeal so that it amounted to an abuse of official power
       that shocks the conscience[.] The trier of fact will have to determine whether [the
       defendants] crossed the constitutional line that would make their pursuit and
       harassment actionable under section 1983.

Id. at 538 (internal quotations omitted). In this case, however, despite such factual development

                                                  9
having occurred, the record is bare as to evidence of malice, and it is undisputed that Defendant

Officers had a legitimate law enforcement purpose for pulling Rochester over.

       Moreover, even assuming that Mastropierro and McCarthy failed to use their lights and

sirens, Plaintiff has failed to create a genuine dispute of material fact that Defendants had “more

intent to harm than that inherent in the high-speed pursuit of any suspected offender.” Helseth v.

Burch, 258 F.3d 867, 872 (8th Cir. 2001) (“The only harm intended by [the defendant’s] conduct

was incidental to [his] legitimate objective of arresting [the plaintiff]. That intent does not, as a

matter of law, establish a substantive due process violation.”). And although Plaintiff “contend[s]

that the accident could have been avoided had [the officers] simply turned on [their] lights and

siren and pulled [Rochester] over. . . . Whether the accident could have been avoided . . . is not

part of the analysis with respect to shocking the conscience.” White v. Polk Cty., No. 8:04-CV-

1227-T-26 (EAJ), 2006 WL 1063336, at *7 (M.D. Fla. Apr. 21, 2006), aff’d, 207 F. App’x 977

(11th Cir. 2006); see also Roach v. City of Frederickson, 882 F.2d 294 (8th Cir. 1989) (finding

that high speed pursuit of a minor traffic offender outside the officer’s jurisdictional limits, without

activation of siren in violation of state law, did not rise to level of gross negligence, much less

shocking the conscience); Cannon v. Taylor, 782 F.2d 947 (11th Cir. 1986) (finding that a high-

speed chase without activating emergency apparati in violation of state law did not violate due

process); Robinson v. Velasquez, No. 07-CV-3645 (KAM) (LB), 2010 WL 1010733, at *7

(E.D.N.Y. Mar. 15, 2010) (“Under the circumstances, when viewed in a light most favorable to

plaintiff, defendant[-officer]’s alleged ramming of plaintiff’s car, failure to identify himself as a

police officer, and brandishing of a gun at plaintiff during a police pursuit do not amount to the

most egregious official conduct.”) (internal quotations omitted); Magdziak v. Byrd, No. 94-C-

1876, 1995 WL 704394 at *5 (N.D. Ill. Nov. 29, 1995) (holding that a high-speed chase where



                                                  10
state trooper failed to use oscillating lights and siren, and innocent driver of second car was fatally

injured in collision with suspect being chased, was not conscience-shocking); Smith v. Lexington

Fayette Urban Cty. Gov’t, 884 F. Supp. 1086, 1094 (E.D. Ky. 1995) (finding no due process

violation where the plaintiff alleged “that the police officers initiated a high-speed pursuit of a

suspected DUI at close distances, in the city limits where there was vehicular and pedestrian traffic,

in disregard of traffic signals, and that the police officers failed to use their emergency equipment,

in violation of police department regulations, policy and law”); cf. Krzykowski v. Town of

Coeymans, No. 06-CV-835 (GLS) (DRH), 2008 WL 5113784, at *5 (N.D.N.Y. Nov. 25, 2008)

(finding no due process violation where the defendant-officer pursued the plaintiffs for two miles

and there was no indication that “he hit the [plaintiffs’] bikes or their operators at any point” during

the pursuit).

        Therefore, the Court finds that Officers Mastropierro’s and McCarthy’s alleged conduct,

viewed in the light most favorable to Plaintiff, fails to “shock the conscience,”8 and Defendants’

motion for summary judgment is granted as to Plaintiff’s Fourteenth Amendment substantive due

process claim.

III.    Plaintiff’s Fourth and Eighth Amendment Claims Are Dismissed as Abandoned

        Plaintiff failed to respond to Defendants’ arguments regarding her Fourth and Eighth

Amendment claims, which have been brought against all Defendants. Accordingly, the Court

dismisses them as abandoned. See Camarda v. Selover, 673 F. App’x 26, 30 (2d Cir. 2016)

(summary order) (“Where, as here, a counseled non-moving party submits ‘a partial response




       The Court, of course, is sympathetic to the tragic circumstances giving rise to Plaintiff’s
        8

claim. However, § 1983 cannot be used to redress such tragedy where the conduct of the
government officials or officers does not meet the high threshold of “shocking the conscience.”


                                                  11
arguing that summary judgment should be denied as to some claims while not mentioning others,’

that response ‘may be deemed an abandonment of the unmentioned claims.’”) (quoting Jackson v.

Federal Express, 766 F.3d 189, 195 (2d Cir. 2014)).9

IV.    Monell Liability

       Plaintiff argues that Defendant Nassau County is liable under Monell v. Department of

Social Services of City of New York, 436 U.S. 658 (1978) for failing to train or supervise Officer

Mastropierro and Officer McCarthy in the proper protocols for vehicle pursuits. (Pl.’s Br., at 47–

52.) “Under Second Circuit case law, a prerequisite to municipal liability under Monell is an

underlying constitutional violation by a state actor.” Henry-Lee v. City of N.Y., 746 F. Supp. 2d

546, 567 (S.D.N.Y. 2010). “‘Monell does not provide a separate cause of action for the failure by

the government to train its employees; it extends liability to a municipal organization where that

organization’s failure to train, or the policies or customs that it has sanctioned, led to an

independent constitutional violation.’” Id. (quoting Segal v. City of N.Y., 459 F.3d 207, 219 (2d

Cir. 2006) (emphasis in original)).      Once a “district court properly [finds] no underlying

constitutional violation, its decision not to address the municipal defendants’ liability under Monell

[is] entirely correct.” Segal, 459 F.3d at 219. In light of the Court’s grant of Defendants’ motion

for summary judgment on Plaintiff’s federal law claims against the individual Defendants,

Defendants’ motion for summary judgment is granted as to Plaintiff’s Monell claim.

V.     The Court Declines to Exercise Supplemental Jurisdiction Over Plaintiff’s Remaining
       State Law Claims

       Having disposed of Plaintiff’s federal claims, the Court declines to exercise supplemental

jurisdiction over Plaintiff’s claims arising under New York state law. See 28 U.S.C. § 1367(c)(3).



       9
         For the same reasons, even if Plaintiff’s claims against the John Doe Defendants were not
time-barred, they would be dismissed.
                                                 12
Where “federal-law claims are eliminated before trial, the balance of factors to be considered under

the pendent jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will

point toward declining to exercise jurisdiction over the remaining state-law claims.” Valencia ex

rel. Franco v. Lee, 316 F.3d 299, 305 (2d Cir. 2003) (internal citation omitted); see also Marcus

v. AT&T Corp., 138 F.3d 46, 57 (2d Cir. 1998) (“In general, where the federal claims are dismissed

before trial the state claims should be dismissed as well.”). Accordingly, this Court declines to

exercise supplemental jurisdiction over Plaintiff’s state law claims, and dismisses them without

prejudice, pursuant to 28 U.S.C. § 1367(c)(3).

                                             CONCLUSION

       For the reasons stated, Defendants’ motions for summary judgment are granted as to

Plaintiff’s federal claims against all Defendants, which are dismissed with prejudice, and the Court

declines to exercise supplemental jurisdiction over Plaintiff’s state-law claims, which are

dismissed without prejudice to be refiled in state court. The Clerk of Court is respectfully

requested to enter judgment and terminate this case.

                                                       SO ORDERED.

                                                       /s/ Pamela K. Chen
                                                       Pamela K. Chen
                                                       United States District Judge
Dated: February 27, 2019
       Brooklyn, New York




                                                 13
